NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



JOHN S. HASKELL and PCP GROUP,                   )
LLC,                                             )
                                                 )
               Petitioners,                      )
                                                 )
v.                                               )      Case No. 2D19-908
                                                 )
UNNI HASKELL,                                    )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed November 20, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Pinellas County; Doneene Loar,
Judge

Kevin D. Fantauzzo, St. Petersburg;
and Gregory T. Elliott of Elliott-Berger,
P.A., Largo, for Petitioners.

Eric R. Maier and Michael L. Lundy of
Older Lundy & Alvarez, Tampa, for
Respondent.


PER CURIAM.


               Denied.


CASANUEVA, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.